Case 2:18-cv-02752-TLP-cgc Document 62 Filed 09/15/21 Page 1 of 8                     PageID 469




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 JAMES D. MILLER,                                 )
                                                  )
         Plaintiff,                               )
                                                  )        No. 2:18-cv-02752-TLP-cgc
 v.                                               )
                                                  )        JURY DEMAND
 AEROTEK SCIENTIFIC,                              )
                                                  )
         Defendant.                               )


                 ORDER ADOPTING REPORT AND RECOMMENDATION


        Pro se Plaintiff James D. Miller sued Defendant Aerotek Scientific, alleging employment

discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2, et

seq. (“Title VII”). (ECF No. 1 at PageID 1.) Under Administrative Order 2013–05, the Court

referred this case to Magistrate Judge Charmaine G. Claxton (“Judge Claxton”) for management

of all pretrial matters.

        Defendant moved for summary judgment on Plaintiff’s claims. (ECF No. 48.) Then the

Magistrate Judge issued a Report and Recommendation (“R&R”), recommending the Court grant

Defendant’s Motion for Summary Judgment. (ECF No. 53 at PageID 353.)

        For the reasons below, the Court ADOPTS the R&R in full.

                                        BACKGROUND

        In 2017, Defendant hired Plaintiff as a custodian and assigned him to work at Cognate

Bioservices (“Cognate”). (ECF No. 1 at PageID 5.) Plaintiff alleges that he was the only male

“cleanroom custodian” and that he started having trouble with his other coworkers. (Id. at

PageID 5–6.) For example, he had a verbal altercation with a female co-worker, Connie Trixie
Case 2:18-cv-02752-TLP-cgc Document 62 Filed 09/15/21 Page 2 of 8                       PageID 470




(“Trixie”). (Id. at PageID 5.) He claims that Trixie and another co-worker, “Cheryl (LNU)”

(“Cheryl”), called him names, sabotaged his work, and made it difficult for him to work. (Id.)

Plaintiff claims that Trixie also threatened him with physical violence, saying that she would

“see [him] outside” if she lost her job because of Plaintiff. (Id. at PageID 7.) Plaintiff alleges

that he “reported the harassment” to his supervisor “on several occasions and nothing was done

about it.” (Id. at PageID 5.)

       A few days after the altercation with Trixie, Plaintiff alleges that one of Defendant’s

recruiters told him “not to report to work due to accusations that [he] attacked a co-worker on the

job.” (Id. at PageID 6.) As a result, Plaintiff claims that Defendant terminated him based on

Trixie’s false allegations that Plaintiff threatened her. (Id.) But Defendant failed to discipline

either Trixie or Cheryl for the harassment, even though it terminated him for similar conduct.

(Id. at PageID 7.)

       As a result, Plaintiff sued Defendant for gender and sex discrimination under Title VII.

(Id. at PageID 3.) He brought claims for “emotional stress,” unlawful termination, and hostile

work environment. (Id. at PageID 8–9.) The only claim remaining, however, is Plaintiff’s Title

VII disparate-treatment claim. 1 (ECF No. 53 at PageID 358).

       Now Defendant moves for summary judgment, arguing that Plaintiff cannot establish a

prima facie case of gender discrimination. (ECF No. 49 at PageID 321.) In particular,

Defendant claims that Plaintiff cannot show that it treated similarly situated nonprotected

employees more favorably. (Id.) This is because Plaintiff’s alleged comparators—Trixie and

Cheryl—did not work for Defendant. (Id.)




1
 In August 2020, the Court adopted a R&R recommending that it dismiss Plaintiff’s hostile
work environment claim for failure to state a claim. (ECF No. 39 at PageID 161–62.)
                                                  2
Case 2:18-cv-02752-TLP-cgc Document 62 Filed 09/15/21 Page 3 of 8                      PageID 471




        The Court now discusses Judge Claxton’s recommendation about the summary judgment

motion.

                              THE REPORT & RECOMMENDATION

I.      Undisputed Facts and Legal Standards

        The Magistrate Judge first summarized the undisputed facts. (ECF No. 53 at PageID

354–55.) Because Plaintiff failed to respond to Defendant’s list of material facts, Judge Claxton

treated Defendant’s Statement of Uncontroverted Material Facts as undisputed. (Id. at PageID

354.) Judge Claxton thus found that the parties did not dispute that Trixie and Cheryl worked for

Cognate and that Defendant had no control over them. (Id. at PageID 354–55.) Judge Claxton

also correctly explained the legal standards for a motion for summary judgment. (Id. at PageID

355.)

        Next the Court addresses Judge Claxton’s recommendation about Plaintiff’s disparate

treatment claim.

II.     Title VII Claim

        The Magistrate Judge recommends that the Court grant the Motion for Summary

Judgment, because Plaintiff fails to raise a genuine issue of material fact about her disparate-

treatment claim. (Id.) Judge Claxton explained that a plaintiff may establish a disparate

treatment claim by either (1) introducing direct evidence of discrimination, or (2) by providing

circumstantial evidence supporting an inference of discrimination. (Id. at 356 (citing Kline v.

Tenn. Valley Auth., 128 F.3d 337, 348 (6th Cir. 1997)).

        Under the direct evidence approach, the plaintiff must present evidence that, “if believed,

requires the conclusion that unlawful discrimination was at least a motivating factor in the

employer’s actions.” Jacklyn v. Schering-Plough Healthcare Prods. Sales Corp., 176 F.3d 921,



                                                 3
Case 2:18-cv-02752-TLP-cgc Document 62 Filed 09/15/21 Page 4 of 8                       PageID 472




926 (6th Cir. 1999). If the plaintiff takes the circumstantial evidence approach instead, the

McDonnell Douglas Corp. v. Green test applies. 411 U.S. 792 (1973).

       The Magistrate Judge explained that under the McDonnell Douglas test, the plaintiff has

the burden of establishing a prima facie case of discrimination. (ECF No. 53 at PageID 357.)

This requires proof that the plaintiff: (1) is a member of a protected class; (2) suffered an adverse

employment action; (3) was qualified for the position; and (4) that the defendant treated the

plaintiff differently than similarly situated, non-protected employees. DiCarlo v. Potter, 358

F.3d 408, 415 (6th Cir. 2004), overruled on other grounds by Gross v. FBL Fin. Servs., Inc., 557

U.S. 167, (2009)); see also Stewart v. Esper, 815 F. App’x 8, 16 (6th Cir. 2020). If the plaintiff

proves these elements, the burden shifts to the defendant to “articulate some legitimate,

nondiscriminatory reason for the employee’s rejection.” McDonnell Douglas, 411 U.S. at 802;

Potter, 358 F.3d at 414. If the defendant provides some legitimate reason, next the plaintiff must

“prove by a preponderance of the evidence that the legitimate reasons offered by the defendant

were not its true reasons, but were a pretext for discrimination.” Potter, 358 F.3d at 414–15

(quoting Tex. Dep’t of Cmty. Affs. v. Burdine, 450 U.S. 248, 254 (1981)).

       With all this in mind, the Magistrate Judge found that Plaintiff provided no direct

evidence of discrimination here. (ECF No. 53 at PageID 357.) This is because “there is no

evidence in the record that establishes, without any inferences or presumptions, that

discriminatory motives resulted in Plaintiff’s termination.” (Id.)

       Next the Magistrate Judge found that Plaintiff presented no circumstantial evidence of

discrimination either. (Id.) That is, there is no genuine issue of material fact about whether

Defendant treated similarly situated female employees more favorably than Plaintiff. (Id.) As

Judge Claxton explained that a “similarly situated” employee is one whose “employment



                                                  4
Case 2:18-cv-02752-TLP-cgc Document 62 Filed 09/15/21 Page 5 of 8                       PageID 473




situation… must be similar to that of the plaintiff in all relevant aspects.” (Id. at PageID 358

(quoting Romans v. Mich. Dep’t of Hum. Servs., 668 F.3d 826, 837–38 (emphasis added))). This

means that (1) the plaintiff and the comparator must have the same supervisor, and (2) the

defendant must hold both of them to the same standards. Mitchell v. Toledo Hosp., 964 F.2d

577, 583 (6th Cir. 1992). What is more, the plaintiff and comparator must engage “in the same

conduct without such differentiating or mitigating circumstances that would distinguish their

conduct or the employer's treatment of them for it.” Id.

       Considering these requirements, the Magistrate Judge found that Trixie and Cheryl do not

qualify as similarly situated comparators here. (ECF No. 53 at PageID 358.) First, Judge

Claxton explained that Trixie and Cheryl had different supervisors from Plaintiff. (Id.) Indeed,

Trixie and Cheryl worked for a different company from Plaintiff. (Id.) It follows that “they

cannot be said to be subject to the same standards, as their respective employers had the

authority to resolve the employment matters entirely independently of one another.” (Id.) For

this reason, Judge Claxton determined that, under Title VII, Trixie and Cheryl do not qualify as

similarly situated employees to Plaintiff. (Id.)

       As a result, Judge Christoff found that Plaintiff failed to establish a prima facie disparate-

treatment claim for sex discrimination. (Id.) So she recommends that this Court grant

Defendant’s Motion for Summary Judgment. (Id. at PageID 359.)

                                          DISPOSITION

I.     Plaintiff’s Objection Is Untimely

       Federal Rule of Civil Procedure 72(b)(2) states that “within 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). “When no



                                                   5
Case 2:18-cv-02752-TLP-cgc Document 62 Filed 09/15/21 Page 6 of 8                         PageID 474




timely objection is filed, the court need only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b) advisory committee

notes.

          Judge Claxton entered the R&R on July 12, 2021. (ECF No. 53.) So Plaintiff had until

July 26, 2021, to timely object to the order. But Plaintiff failed to do so. Instead, he waited until

August 9, 2021, to object. 2 (See ECF No. 56.) As a result, Plaintiff’s objection is untimely.

And because Plaintiff has failed to object timely to the R&R, the Court need only satisfy itself

that there is no clear error on the face of the record to accept the recommendation. Fed. R. Civ.

P. 72(b) advisory committee notes. Having reviewed the R&R and the record here, the Court

finds no clear error on the face of the record.

II.       The Magistrate Judge’s Order Was Not Clearly Erroneous or Contrary to Law

          Yet even considering the merits of his objection, Plaintiff identifies no error in the

    Magistrate Judge’s R&R.

          His objection is general and identifies no specific issues with the R&R. Rather than

    discuss the recommendation, Plaintiff spends most of his objection restating the facts and

    adding new factual allegations to support his claims. 3 (See ECF No. 56.) “A general objection




2
  Plaintiff also filed—without first seeking the Court’s permission—an amended complaint on
August 27, 2021. (ECF No. 59.) Federal Rule of Civil Procedure 15 does not permit Plaintiff to
amend as a matter of course four months after Defendant has moved for summary judgment. See
Fed. R. Civ. P. 15(a)(1). And Plaintiff did not seek “the opposing party’s written consent or the
court’s leave” to amend. See Fed. R. Civ. P. 15(a)(2). In addition, the scheduling order set the
deadline for moving to amend pleadings as April 5, 2021. (ECF No. 47 at PageID 313.) And so
Plaintiff’s filing does not change the Court’s analysis related to the R&R.
3
  Plaintiff’s objection seems to add new allegations that Defendant defamed him and that
Defendant terminated him because it found an “unknown substance” in his assigned work area.
(ECF No. 56 at PageID 368–69.) But a party cannot “raise at the district court stage new
arguments or issues that were not presented to the magistrate [judge]” absent compelling reasons.
Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000). Because Plaintiff failed to put
                                                    6
Case 2:18-cv-02752-TLP-cgc Document 62 Filed 09/15/21 Page 7 of 8                        PageID 475




 that does not identify specific issues from the magistrate’s report . . . is not permitted because it

 renders the recommendations of the magistrate useless, duplicates the efforts of the magistrate,

 and wastes judicial economy.” Hastings v. Shelby Cnty. Gov’t, No. 2:17-cv-02687-SHL-cgc,

 2019 WL 3782198, at *1 (W.D. Tenn. Aug. 12, 2019) (quotations omitted); see also Howard v.

 Sec’y of Health & Hum. Servs., 932 F.2d 505, 509 (6th Cir. 1991) (finding that a general

 objection to the entirety of a magistrate judge’s report “has the same effects as would a failure

 to object”).

        That said, the Court agrees with Judge Claxton’s assessment of Plaintiff’s claims. To

 show disparate treatment through circumstantial evidence, Plaintiff must show that “similarly

 situated non-protected employees were treated more favorably.” Stewart, 815 F. App’x at 16.

 A similarly situated employee “must be similar to that of the plaintiff in all relevant aspects.”

 Romans, 668 F.3d at 837–38. Indeed, the plaintiff and the similarly situated employee must

 have the same supervisor. Mitchell, 964 F.2d at 583.

        In his objection, Plaintiff does not dispute that Trixie and Cheryl had different employers

 than he did. In fact, he agrees that Trixie “was a direct hire employee for Cognate Bioservices,”

 while Plaintiff “was a contract to hire employed by Aerotek Scientific and contracted to

 Cognate Bioservices.” (ECF No. 56 at PageID 367.) As a result, Plaintiff fails to state a

 disparate treatment claim.

        All in all, the Magistrate Judge’s R&R contains no clear errors, and even reviewing the

 report de novo, the Court agrees with all of the Magistrate Judge’s findings.




these new claims properly before the Magistrate Judge, the Court considers them new
contentions and an inappropriate consideration here. Id.
                                                  7
Case 2:18-cv-02752-TLP-cgc Document 62 Filed 09/15/21 Page 8 of 8                 PageID 476




                                       CONCLUSION

       Having reviewed the R&R and the entire record here, the Court finds no clear error and

ADOPTS the R&R in its entirety. The Court therefore GRANTS Defendant’s Motion for

Summary Judgment and DISMISSES WITH PREJUDICE Plaintiff’s complaint. Judgment

will follow entry of this order.

       SO ORDERED, this 15th day of September, 2021.

                                            /s/Thomas L. Parker
                                           THOMAS L. PARKER
                                           UNITED STATES DISTRICT JUDGE




                                               8
